Case 1:20-cv-01142-JTN-RSK ECF No. 26-1, PageID.326 Filed 03/19/21 Page 1 of 14




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

 STATE OF MICHIGAN, et al.,                                Case No. 1:20-cv-1142

        Plaintiffs,
                                                           HON. JANET T. NEFF
 v.

 ENBRIDGE ENERGY LIMITED
 PARTNERSHIP, et al.,

        Defendants.

                                                                                   ______

 OHIO ATTORNEY GENERAL DAVE YOST’S AMICUS CURIAE BRIEF ON BEHALF
 OF THE STATE OF OHIO AND STATE OF LOUISIANA REGARDING ECONOMIC
             HARM RESULTING FROM A LINE 5 SHUTDOWN

 OHIO ATTORNEY GENERAL DAVE YOST
 Aaron S. Farmer
 Matthew E. Meyer
 Gregg H. Bachmann
 Assistant Attorneys General
 Environmental Enforcement Section
 30 E. Broad Street, 25th Floor
 Columbus, Ohio 43215
 (614) 466-2766
 (614) 644-1926 (fax)
 aaron.farmer@ohioattorneygeneral.gov
 matthew.meyer@ohioattorneygeneral.gov
 gregg.bachmann@ohioattorneygeneral.gov
 Attorneys for Ohio Attorney General, Amicus Curiae

 Matthew D. Harper (P52856)
 Eastman & Smith Ltd.
 One SeaGate, 24th Floor
 P.O. Box 10032
 Toledo, Ohio 43699-0032
 (419) 241-6000
 (419) 247-1777 (fax)
 mdharper@eastmansmith.com
 Special Counsel to Ohio Attorney General, Amicus Curiae


                                              1
Case 1:20-cv-01142-JTN-RSK ECF No. 26-1, PageID.327 Filed 03/19/21 Page 2 of 14




 LOUISIANA ATTORNEY GENERAL JEFF LANDRY
 Elizabeth Murrill
 Solicitor General
 Office of Louisiana Attorney General
 1885 North Third Street
 Baton Rouge, LA 70802
 (225) 326-6079
 MurrillE@ag.louisiana.gov
 Joining Ohio Attorney General, Amicus Curiae
 ________________________________________________________________________________

  Robert P. Reichel (P31878)                Peter H. Ellsworth (P23657)
  Daniel P. Bock (P71246)                   DICKINSON WRIGHT PLLC
  Assistant Attorneys General               123 W. Allegan Street, Suite 900
  Office of Michigan Attorney General,      Lansing, MI 48933
  Dana Nessel                               (517) 371-1730
  Environmental, Natural Resources,         pellsworth@dickinsonwright.com
  and Agriculture Division
  P.O. Box 30755                            Phillip J. DeRosier (P55595)
  Lansing, MI 48909                         DICKINSON WRIGHT PLLC
  (517) 335-7664                            500 Woodward Avenue, Suite 4000
  (517) 335-7636 (fax)                      Detroit, MI 48226
  reichelb@michigan.gov                     (313) 223-3866
  bockd@michigan.gov                        pderosier@dickinsonwright.com
  Attorneys for State of Michigan, et al.
                                            John J. Bursch (P57679)
                                            BURSCH LAW PLLC
                                            9339 Cherry Valley Avenue SE, #78
                                            Caledonia, MI 49316
                                            (616) 450-4235
                                            jbursch@burschlaw.com

                                            David H. Coburn
                                            William T. Hassler
                                            Alice Loughran
                                            Joshua H. Runyan
                                            STEPTOE & JOHNSON LLP
                                            1330 Connecticut Avenue, NW
                                            Washington, DC 20036
                                            (202) 429-3000
                                            dcoburn@steptoe.com
                                            whassler@steptoe.com
                                            aloughran@steptoe.com
                                            jrunyan@steptoe.com
                                            Attorneys for Enbridge Energy Limited
                                            Partnership, et al.
Case 1:20-cv-01142-JTN-RSK ECF No. 26-1, PageID.328 Filed 03/19/21 Page 3 of 14




                                                 TABLE OF CONTENTS

                                                                                                                                  Page

 I.       INTRODUCTION AND STATEMENT OF AMICUS CURIAE’S INTEREST ........... 1

 II.      LINE 5 HAS A SIGNIFICANT ECONOMIC IMPACT ON TOLEDO AND ON
          OHIO REFINERIES ..................................................................................................... 1

          A.        Disrupting operation of Line 5 will have a serious economic impact. .............. 1

          B.        There is no viable replacement for the crude oil supplied by Line 5 ................. 2

          C.        The PBF Energy Toledo, Ohio Refinery is at risk if Line 5 is shutdown .......... 4

          D.        The BP-Husky Toledo, Ohio Refinery is also at risk if Line 5 is shutdown ..... 5

          E.        There is intense public concern over the economic loss that would be caused
                    by a shutdown of Line 5..................................................................................... 6

 III.     CONCLUSION .............................................................................................................. 7

 CERTIFICATE OF COMPLIANCE ......................................................................................... 9

 CERTIFICATE OF SERVICE .................................................................................................. 9

 EXHIBIT A
 (“The impact of a Line 5 shutdown”)

 EXHIBIT B
 (“Enbridge’s Pipelines in Michigan: Fueling Michigan’s Economic Engine”)

 EXHIBIT C
 (Letter from Jeffrey Pillon, Member of Michigan Pipeline Safety Advisory Board to
 Michigan Governor Rick Snyder, dated August 27, 2018)

 EXHIBIT D
 (Toledo Refining Company Presentation: “Energy drives quality of life”)

 EXHIBIT E
 (Letter from Matthew Lucey, President of PBF Energy to the Honorable Judge Jamo, Circuit
 Court for the 30th Judicial District, Ingham County, Michigan, dated June 29, 2020)

 EXHIBIT F
 (“BP’s economic investment: Ohio”)

                                                                    i
Case 1:20-cv-01142-JTN-RSK ECF No. 26-1, PageID.329 Filed 03/19/21 Page 4 of 14




 EXHIBIT G
 (“Enbridge’s economic impact on Ohio”)

 EXHIBIT H
 (Letter from Sean McGarvey, President of North America’s Building Trade
 Unions to Michigan Governor Whitmer and Michigan Attorney General Nessel,
 dated June 14, 2019)

 EXHIBIT I
 (Letter from Ohio Governor DeWine and Ohio Lieutenant Governor Husted to Michigan
 Governor Whitmer, dated June 17, 2019)




                                            ii
Case 1:20-cv-01142-JTN-RSK ECF No. 26-1, PageID.330 Filed 03/19/21 Page 5 of 14




                                               TABLE OF AUTHORITIES

                                                                                                                             Page(s)

 Statutes

 Ohio Enabling Act of April 30th, 1802, 2 Stat. 175, sec. 1 .............................................................1

 Other Authorities

 2018 INDEPENDENT RISK ANALYSIS for the Straits Pipelines:
      https://mipetroleumpipelines.com/document/independent-risk-analysis-straits-
      pipelines-executive-summary# (last viewed March 16, 2021) ..................................................3

 2018 INDEPENDENT RISK ANALYSIS for the Straits Pipelines, Appendix G12
    (A-G12.4.1 Petroleum Supply and Infrastructure Excluding Propane):
      https://mipetroleumpipelines.org/sites/mipetroleumpipelines.org/files/docume
      nt/pdf/Straits_Independent_Risk_Analysis_Final_Appendices.pdf
      (last viewed March 16, 2021) ....................................................................................................3

 PBF Energy’s 2018 Annual Report
   https://investors.pbfenergy.com/~/media/Files/P/PBF-Energy-IR-
   V3/documents/annual-reports-and-proxy/pbf-energy-2018-annual-report.pdf
   (last accessed March 16, 2021) ..................................................................................................5

 Hydrocarbon Technology at https://www.hydrocarbons-
    technology.com/projects/bp-husky/ (last accessed March 9, 2021) ......................................5, 6




                                                                  iii
Case 1:20-cv-01142-JTN-RSK ECF No. 26-1, PageID.331 Filed 03/19/21 Page 6 of 14




 I. INTRODUCTION AND STATEMENT OF AMICUS CURIAE INTEREST
        The State of Ohio has a significant interest in the continued operation of Enbridge’s Line

 5 pipeline and will experience far-reaching consequences if it is shut down. As the chief law

 enforcement officer for the State of Ohio, the Ohio Attorney General, joined by the Louisiana

 Attorney General, recognizes that environmental protection and economic impact are not mutually

 exclusive. Ohio and Louisiana understand that Michigan regulators must protect the environment

 and public safety by maintaining the integrity of the Line 5 pipeline. And, just like Michigan,

 Ohio has a duty to protect the public trust in the Great Lakes. Ohio Enabling Act of April 30th,

 1802, 2 Stat. 175, sec. 1.

        However, Ohio and Louisiana also owe a duty to their citizens whose livelihoods depend

 on commerce that crosses state lines. Ohio refineries, their employees, and key industrial

 stakeholders directly rely on Line 5’s crude oil supply, and its economic effects are strongly felt

 in the Buckeye State and beyond. Ohio, joined by Louisiana, respectfully urges the Court to

 carefully balance protections for both the environment and the economic health of individuals and

 businesses on both sides of the border by allowing Line 5 to continue to operate safely.

 II. LINE 5 HAS A SIGNIFICANT ECONOMIC IMPACT ON TOLEDO AND ON OHIO
 REFINERIES.

        A. Disrupting operation of Line 5 will have a serious economic impact.

        Shutting down Line 5 will have enormous economic consequences—several billion dollars

 in losses—for Toledo, Ohio and beyond. And the industrial impact would be on a similar scale.

 A cessation of Line 5 will reduce the gas, diesel, and jet fuel supply in Michigan, Ohio,

 Pennsylvania, Ontario, and Quebec by 14.7 million gallons per day. See Exhibit A (“The impact

 of a Line 5 shutdown”) at 2 as attached. Ohio refineries, unlike refineries in the major port cites

 of the East, West, and Gulf coasts, do not have the luxury of having readily accessible alternative

                                                 1
Case 1:20-cv-01142-JTN-RSK ECF No. 26-1, PageID.332 Filed 03/19/21 Page 7 of 14




 sources of crude oil should a supply line be curtailed, cut-off, or shutdown. Instead, Ohio refineries

 rely on dedicated crude-oil sources that, in turn, depend on contract and franchise rights. Line 5

 (via Line 17, which is known as the “Toledo Pipeline”) is therefore a lifeline for Ohio’s refineries.

 See Exhibit B (“Enbridge’s Pipelines in Michigan: Fueling Michigan’s Economic Engine”) as

 attached.

        Ohio’s refineries fulfill crucial needs in Ohio, Michigan, Indiana, Illinois, and elsewhere

 in the Midwest by providing jet fuel to airports and petroleum-based feedstock to industry. In the

 process, they directly and indirectly employ thousands of highly skilled trades workers and

 unskilled workers. Those Ohio refinery jobs, in turn, rely on material, labor, and service support

 from many thousands of other Ohioans working for suppliers and downstream businesses. The

 collective annual economic activity generated by these Ohio refineries is in the billions of dollars.

 See Exhibit A at 2.

        Shutting down Line 5 will have severe economic impacts. It will result in a devastating

 financial impact on Ohio, Michigan, and the other States that rely on Ohio’s refineries—all of

 whom are already reeling from the unprecedented economic crisis caused by COVID-19. Further

 economic disruption is something that all concerned should hope to avoid.

        B. There is no viable replacement for the crude oil supplied by Line 5.

        The economic risk posed by a shutdown of Line 5 is exacerbated by the fact that there are

 few (if any) alternatives that can replace the crude oil currently supplied by Line 5. Alternative

 delivery systems are inefficient and inconsistent at best and, in some cases, simply do not exist.

 According to Enbridge’s published estimates, “[t]here are no viable options for replacing the

 volume of light crude delivered by Line 5, with rail able to provide less than 10% of that volume.”

 Exhibit A, at 2. Shutting down Line 5 would, at best, force the refineries to depend on inferior and



                                                   2
Case 1:20-cv-01142-JTN-RSK ECF No. 26-1, PageID.333 Filed 03/19/21 Page 8 of 14




 highly inefficient modes of transportation. The refineries would need to rely on rail, port, and

 truck transport, as well as other lines with capacity restrictions, and other types of crude oil that

 are less compatible with refinery operations. And all of that presumes that any of those alternatives

 are even available.

          Independent analysis corroborates the supply impact. In 2018, Michigan Technological

 University issued a comprehensive report on Line 5.1 It analyzes a Line 5 shutdown at Appendix

 G12.2 Michigan Tech’s analysis includes both of the Toledo, Ohio refineries, as well as others in

 the Ohio-Michigan region, which the Risk Analysis refers to collectively as the “Michigan area

 refineries.” Id. (2018 INDEPENDENT RISK ANALYSIS for the Straits Pipelines, Appendix G12)

 at A-123 (A-GI2.4.1.3 Sources of Crude Oil for Detroit and Toledo Refineries). That analysis

 confirms that there is no crude oil supply network for the Ohio and Michigan refineries that could

 make up for a complete Line 5 shutdown. Id. at A-131 (A-GI2.5.1.1 Line 5 Petroleum Refinery

 Operations Following Supply Disruption). Michigan Tech concludes its analysis by highlighting

 the significant supply disruption that a shutdown of Line 5 would cause:

         Thus, the Line 5 shutdown in the short term would not only limit light crude oil,
         but heavy crude as well to refineries in Illinois, Ohio, Michigan, and Canada. The
         unexpected loss of 450,000 barrels per day of crude oil will require large reductions
         of refining crude inputs at facilities that affect Michigan and surrounding regions –
         and a loss of product production that could even exceed that implied by the Line 5
         crude volume loss alone.
 Id.



 12018 INDEPENDENT RISK ANALYSIS for the Straits Pipelines, which can be viewed here:
 https://mipetroleumpipelines.com/document/independent-risk-analysis-straits-pipelines-executive-summary# (last
 viewed March 16, 2021).

 2 2018 INDEPENDENT RISK ANALYSIS for the Straits Pipelines, Appendix G12 (A-G12.4.1 Petroleum Supply and

 Infrastructure Excluding Propane), which can be viewed here:
 https://mipetroleumpipelines.org/sites/mipetroleumpipelines.org/files/document/pdf/Straits_Independent_Risk_Anal
 ysis_Final_Appendices.pdf (last viewed March 16, 2021).


                                                        3
Case 1:20-cv-01142-JTN-RSK ECF No. 26-1, PageID.334 Filed 03/19/21 Page 9 of 14




        Upon examining the Michigan Tech Report, a veteran of the Michigan Pipeline Safety

 Advisory Board went further and wrote to then Governor Snyder:

        In my experience and professional opinion, the price impacts of an immediate
        shutdown of Line 5 would produce much larger petroleum product and propane
        price impacts than shown in the alternatives or risk studies due to the relatively in-
        elastic nature of the demand for propane and other petroleum products in the short
        term.
 See Exhibit C (Letter from Jeffrey Pillon, Member of Michigan Pipeline Safety Advisory Board

 to Michigan Governor Rick Snyder, dated August 27, 2018) at 2 as attached.

        All signs point to a deep cause for concern if Line 5 is shutdown. The absence of any

 viable alternatives to Line 5 only magnifies the economic risks of such a decision for Ohio,

 Michigan, and elsewhere.

        C. The PBF Energy Toledo, Ohio Refinery is at risk if Line 5 is shutdown.

        The threats of economic harm caused by a shutdown of Line 5 are not abstract. The PBF

 Energy Toledo Refinery (“PBF Toledo Refinery”) directly employs 585 people in an array of

 occupations including engineers (mechanical, chemical, and civil), accountants, hard craft,

 building trades, and operators. See Exhibit D (Toledo Refining Company Presentation: “Energy

 Drives Quality of Life”) at 6 (unnumbered) as attached. It also indirectly employs an additional

 600 contractors. Id. The total annual economic activity produced by this facility alone is $5.8

 billion, resulting in $9.2 million in payroll taxes. Id. Toledo Refining’s employees produce—per

 day—enough gasoline to fill 224,000 cars and enough jet fuel to fly around the world 42 times.

 Id. at 8 (unnumbered). The PBF Toledo Refinery is a large-scale supplier of jet fuel to Detroit

 Metro Airport, Pittsburgh International Airport, Indianapolis International Airport, and other

 airports in the region. See Exhibit E (Letter from Matthew Lucey, President of PBF Energy to the

 Honorable Judge Jamo, Circuit Court for the 30th Judicial District, Ingham County, Michigan,


                                                  4
Case 1:20-cv-01142-JTN-RSK ECF No. 26-1, PageID.335 Filed 03/19/21 Page 10 of 14




 dated June 29, 2020) at 2 as attached. Like the neighboring BP-Husky Refinery in Toledo, the

 PBF Toledo Refinery’s production is heavily dependent on the crude supply provided by Line 5.

 See Id. at 1-2.

         On a daily basis, using crude oil that comes through Line 5, the PBF Toledo Refinery:

          produces finished products including gasoline and ULSD [ultra-low-sulfur diesel],
          in addition to a variety of high-value petrochemicals including benzene, toluene,
          xylene, nonene and tetramer. Toledo is connected, via pipelines, to an extensive
          distribution network throughout Ohio, Illinois, Indiana, Kentucky, Michigan,
          Pennsylvania and West Virginia. The finished products are transported on
          pipelines owned by Sunoco Logistics Partners L.P. and Buckeye Partners. In
          addition, [the refinery] ha[s] proprietary connections to a variety of smaller
          pipelines and spurs that help [it] optimize [the] clean products distribution. A
          significant portion of Toledo’s gasoline and ULSD are distributed through the
          approximately 36 terminals in this network.
 PBF Energy’s 2018 Annual Report at 16 (emphasis added).3

         Industrial production like this demonstrates that the PBF Toledo Refinery has a significant

 industrial reach and that it supports important economic activity. That activity is only made

 possible by the Refinery’s major source of crude oil—Line 5 via the Toledo Line.

         D. The BP-Husky Toledo, Ohio Refinery is also at risk if Line 5 is shutdown.
         The BP-Husky Refinery in Toledo has an industrial scale and economic impact very similar

 to the PBF Toledo Refinery. It has a refining capacity of 155,000 barrels per day and produces

 3.8 million gallons of gasoline, 756,000 gallons of jet fuel, and 1.1 million gallons of low sulfur

 diesel fuel.4 It directly employs more than 600 on a 585-acre complex, and it indirectly supports

 an additional 4,400 jobs. Id. (Hydrocarbon Technology); see also Exhibit F (“BP’s economic

 investment: Ohio”) as attached. Those jobs depend on BP-Husky’s crude-oil supply from the


 3The entire publication can be found here: https://investors.pbfenergy.com/~/media/Files/P/PBF-Energy-IR-
 V3/documents/annual-reports-and-proxy/pbf-energy-2018-annual-report.pdf (last accessed March 16, 2021).

 4See Hydrocarbon Technology at https://www.hydrocarbons-technology.com/projects/bp-husky/ (last accessed
 March 16, 2021).

                                                        5
Case 1:20-cv-01142-JTN-RSK ECF No. 26-1, PageID.336 Filed 03/19/21 Page 11 of 14




 Toledo Line. See Exhibit G (“Enbridge’s economic impact on Ohio”) at 2 as attached. The BP-

 Husky Refinery also produces asphalt, kerosene, propane, propylene, sulfur, and other products,

 all of which would likely be severely curtailed by a Line 5 shutdown.5

         Like the PBF Toledo Refinery, production at the BP-Husky Refinery, and the employees

 who make that production possible, have a significant economic impact on Ohio and the

 surrounding region. In 2017, the refinery yielded $2.8 million to the State of Ohio in property and

 state/local income/franchise taxes. Exhibit F. In 2016 and 2017, the company invested over $900

 million in its facility for safety, energy efficiency, and maintenance improvements. Id. It is

 therefore not just BP-Husky Refinery that will suffer economic hardship if Line 5 is shutdown—

 Ohio and Ohioans and other citizens and their state governments will as well.

         E. There is intense public concern over the economic loss that would be caused by a
            shutdown of Line 5.

         In a 2019 letter to Governor Whitmer and Attorney General Nessel, the North America’s

 Building Trade Unions emphasized the impact that Ohio’s Toledo Refineries have on the regional

 economy—and that Line 5 makes that impact possible.                 See Exhibit H (Letter from Sean

 McGarvey, President of North America’s Building Trade Unions to Michigan Governor Whitmer

 and Michigan Attorney General Nessel, dated June 14, 2019) as attached. They wrote that,

 “continued operation of [Line 5] is crucial to protecting and creating union manufacturing and

 other jobs in the Great Lakes states. Regional refinery jobs represent millions of manhours for the

 building and construction workers and tens of millions of dollars in income to the regional

 economy.” Id. Illustrating the extent of that impact, the Building Trades Unions wrote that:

         The local gasoline and diesel market in both Michigan and the greater Northwest
         Ohio region would face the potential for significant refined product supply

 5See Hydrocarbon Technology, https://www.hydrocarbons-technology.com/projects/bp-husky/ (last accessed March
 16, 2021).

                                                      6
Case 1:20-cv-01142-JTN-RSK ECF No. 26-1, PageID.337 Filed 03/19/21 Page 12 of 14




        shortages, coupled with material price spikes that would likely be passed on to the
        consumer. As an example, one refinery in Ohio alone that relies on crude oil from
        Line 5 makes 15 percent of the state’s fuel supply. The refinery is also one of the
        more significant jet fuel suppliers for the Detroit Metro Airport and provides
        Michigan consumers with reliable, affordable gasoline and diesel fuel.
 Id.

        The letter that Ohio Governor DeWine sent to Governor Whitmer in 2019 emphasized the

 same point—“losing Line 5 would put more than 1,000 good-paying union jobs at risk in Ohio and

 Michigan.” See Exhibit I (Letter from Ohio Governor DeWine and Ohio Lieutenant Governor

 Husted to Michigan Governor Whitmer, dated June 17, 2019) as attached. The threat of layoffs,

 made even more dire in a deep recession spawned by COVID-19, would be visited on lots of hard-

 working people across multiple state lines.

        The positions taken in each letter are consistent with the widely-available evidence that

 shows that Line 5’s economic impact extends far beyond Ohio and Michigan. The common thread

 is that, if Line 5 halts production, significant economic adversity will be thrust upon the entire

 region. That adversity will be extensively felt across a broad spectrum. It will be borne by

 thousands of union workers, businesses, and consumers alike.

 III. CONCLUSION

        The State of Ohio urges the Court to keep in mind the significant economic impact that a

 Line 5 shutdown will have on the residents, businesses, employees, and consumers in Ohio,

 Michigan, and the surrounding region.

        To be clear, Ohio and Louisiana do not ask this Court to allow Line 5 to operate if it poses

 an imminent threat to the environment. It is the hope of these States, however, that reasonable

 assurances can be made to provide the necessary environmental protection while avoiding the

 disastrous economic impact that a wholesale Line 5 shutdown would cause.


                                                 7
Case 1:20-cv-01142-JTN-RSK ECF No. 26-1, PageID.338 Filed 03/19/21 Page 13 of 14




                                     Respectfully submitted,

                                     DAVE YOST
                                     OHIO ATTORNEY GENERAL

                                     /s/ Matthew D. Harper
                                     Aaron S. Farmer
                                     Matthew E. Meyer
                                     Gregg H. Bachmann
                                     Assistant Attorneys General
                                     Environmental Enforcement Section
                                     30 E. Broad Street, 25th Floor
                                     Columbus, Ohio 43215
                                     Phone: (614) 466-2766
                                     Fax: (614) 644-1926 (fax)
                                     aaron.farmer@OhioAttorneyGeneral.gov
                                     matthew.meyer@OhioAttorneyGeneral.gov
                                     gregg.bachmann@ohioattorneygeneral.gov
                                     Attorneys for Ohio Attorney General,
                                     Amicus Curiae

                                     Matthew D. Harper (P52856)
                                     Eastman & Smith Ltd.
                                     One SeaGate, 24th Floor
                                     P.O. Box 10032
                                     Toledo, Ohio 43699-0032
                                     (419) 241-6000
                                     (419) 247-1777 (fax)
                                     mdharper@eastmansmith.com
                                     Special Counsel to Ohio Attorney General,
                                     Amicus Curiae

                                     LOUISIANA ATTORNEY GENERAL
                                     JEFF LANDRY
                                     Elizabeth Murrill
                                     Solicitor General
                                     Office of Louisiana Attorney General
                                     1885 North Third Street
                                     Baton Rouge, LA 70802
                                     (225) 326-6079
                                     MurrillE@ag.louisiana.gov
                                     Joining Ohio Attorney General, Amicus Curiae

 Dated: March 19, 2021




                                        8
Case 1:20-cv-01142-JTN-RSK ECF No. 26-1, PageID.339 Filed 03/19/21 Page 14 of 14




                             CERTIFICATE OF COMPLIANCE

        Under LCivR 7.3(b)(ii), the undersigned certifies that the Ohio Attorney General Dave

 Yost’s Amicus Curiae Brief on behalf of the State of Ohio regarding Economic Harm Resulting

 from a Line 5 Shutdown has 3,134 words. The undersigned used Microsoft® Word 2007® as the

 word-processing software to generate the word count.


                                                /s/ Matthew D. Harper
                                                Matthew D. Harper
                                                Special Counsel to Ohio Attorney General,
                                                Amicus Curiae




                                CERTIFICATE OF SERVICE
        I hereby certify that on March 19, 2021, the foregoing document was served upon all

 Counsel of record via the ECF filing system.


                                                /s/ Matthew D. Harper
                                                Matthew D. Harper
                                                Special Counsel to Ohio Attorney General,
                                                Amicus Curiae




                                                  9
